Citation Nr: 0301989	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1942 to 
October 1945.  He was a prisoner of war from July to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied an increased 
rating (in excess of 30 percent) for PTSD.  The veteran 
perfected an appeal as to this increased rating issue.  The 
Board issued a decision in March 2002 addressing the appeal 
for increased rating; the March 2002 Board decision was 
subsequently vacated by a September 2002 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the March 2002 Board decision was vacated and remanded 
for additional reasons and bases regarding findings in an 
August 1999 VA compensation examination report.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the claim for 
higher rating for PTSD addressed in this decision, obtained 
all relevant evidence designated by the veteran, and provided 
him a VA medical examination in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran's service-connected PTSD is manifested by 
symptoms of disturbances of motivation and mood (depressed 
mood), panic attacks more than once a week (including 
anxiety), impairment of short-term memory (but not long-term 
memory), difficulty with concentration analogous to impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships; the 
veteran's PTSD has not been productive of disability that 
more nearly approximates occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 50 percent rating, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, 
Diagnostic Code 9411(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish entitlement to an increased rating for PTSD.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claims, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  In this case, the veteran was 
afforded a VA PTSD compensation examination in August 1999.  
VA specifically advised the veteran that it was requesting 
the VA examination.  Thus, the veteran has been advised which 
portion of evidence was to be provided by him and which 
portion VA would attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  

II.  Increased Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability rating.  
38 C.F.R. § 4.1.  The current level of disability, however, 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran filed a claim for increased rating for PTSD in 
July 1999.  He contends that his PTSD symptomatology 
represents serious symptoms or serious social or occupational 
impairment.  Through his representative, the veteran contends 
that no less than a 70 percent rating is warranted for his 
service-connected PTSD.  The veteran notes that the August 
1999 VA examination report indicated a diagnosis of chronic 
and "severe" PTSD, entered a Global Assessment of 
Functioning Scale score (GAF) of 54, and indicated the 
veteran had moderate to serious PTSD symptoms impacting on 
social functioning.  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Under that formula, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The evidence of record reflects that from 1946 the veteran 
has held a 30 percent rating for PTSD (originally diagnosed 
and rated as psychoneurosis, hypochondriacal reaction).  
Evidence of record includes a January 1997 VA prisoner of war 
examination that reflects findings that the veteran became 
depressed quite easily on occasion but was generally happy, 
and suffered a sleep disturbance, but had no difficulty with 
work and no social withdrawal.  A January 1997 VA Social and 
Industrial Survey reflects that the veteran reported that his 
work had been solitary as a farmer and working for the Water 
Purification Department for the town in which he lived.  The 
assessment was that the impact of the veteran's PTSD was 
moderate but continual.  In July 1999, the veteran filed the 
current claim for increased rating for PTSD, requesting 
special consideration on the basis that he was a former 
prisoner of war.  

At a VA examination conducted in August 1999, the veteran 
reported that he had never sought inpatient psychiatric 
hospitalization and had not seen a psychiatrist in years; he 
was 80 years of age and had retired at age 63, having worked 
as a farmer, maintenance worker and water department 
employee; since retiring, he helped his son fix various 
household problems, and he gardened; he was currently living 
with his second wife; he had five sons and one daughter from 
his first marriage; he felt that he got along with his 
family; and they were all close and kept in touch.  The 
veteran reported that he preferred to be a loner, and 
described himself as a "poor socializer," and he did not 
have any hobbies or close friends.  The veteran complained of 
the following: chronic sleep problems, continuous memories 
and nightmares of his time as a prisoner of war and the time 
following it when he was on the run and evading capture; 
nightly nightmares that had eased up over the last several 
years; he tried to stay busy to avoid thoughts and activities 
that aroused recollections of the trauma; difficulty 
concentrating; easy startle response, with a sense of 
hypervigilance; he used to have a vicious temper; occasional 
panic and anxiety symptoms, such as sweating and heart racing 
which last from seconds to minutes; and some depression at 
times, although he felt fortunate to have survived and gone 
home.  A mental status examination showed the veteran to be 
alert, fully oriented, very cooperative, and congenial.  His 
remote memory was intact; however, his immediate and recent 
memories were mildly impaired.  Concentration was somewhat 
impaired.  His mood was described as somewhat down, and his 
affect was variable.  There were no suicidal or homicidal 
thoughts.  The veteran denied any hallucinations, delusions, 
or thought broadcasting.  Judgment and insight were intact.  
The relevant Axis I diagnosis was chronic and severe PTSD, 
with no Axis II diagnosis.  The Axis IV diagnosis included 
psychosocial and environmental problems including: chronic 
mental illness, limited social support network, and 
"moderate to severe problems with social functioning."  The 
Axis V diagnosis included a GAF of 54 with "moderate to 
serious symptoms impacting on [the veteran's] social 
functioning."

VA treatment records from the VA medical center in Topeka 
dated between 1996 and September 2001 reflect that the 
veteran was treated for various symptoms, including heart 
disease and hypertension.  There is no indication of any 
treatment for PTSD or any psychiatric disorders.

After a review of the evidence of record, the Board finds 
that the evidence is sufficient to raise a reasonable doubt 
as to whether the veteran's symptoms attributable to his 
service-connected PTSD more nearly approximate the criteria 
for assignment of a 50 percent schedular rating under the 
rating criteria in effect from November 7, 1996.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130.   The veteran's PTSD has manifested some of the 
symptoms contemplated by a 50 percent rating for occupational 
and social impairment with reduced reliability and 
productivity, including such symptoms as disturbances of 
motivation and mood (depressed mood), panic attacks more than 
once a week (including anxiety), impairment of short-term 
memory (but not long-term memory), and difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran also reported difficulty with 
concentration, which may be considered analogous to impaired 
abstract thinking.  

The evidence does not demonstrate that the veteran has 
additional symptoms contemplated by a 50 percent rating, 
including flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, impairment of long-term memory, or impaired 
judgment.  The Board notes that the veteran's reported 
symptom of impairment of short term memory is even 
contemplated by a 30 percent rating for PTSD.  In this 
decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 38 C.F.R. § 4.130 as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

While the veteran only meets a few of the rating criteria 
contemplated by a 50 percent rating for PTSD under Diagnostic 
Code 9411, the Board has considered that some of the 
veteran's PTSD symptoms are indicated to be continual, and 
that the veteran's work (before he retired) has tended to be 
the type of work that did not require much social contact or 
challenge to establishing and maintaining effective work 
relationships.  The Board has also considered and given 
appropriate weight to the August 1999 VA examiner's general 
characterizations of the veteran's PTSD symptoms as 
productive of "moderate to severe problems with social 
functioning" and the Axis V diagnosis that included the VA 
examiner's general characterization of "moderate to serious 
symptoms impacting on [the veteran's] social functioning."  
As indicated below, the weight to accord these general 
characterizations has been qualified so these general 
characterizations are outweighed by the specific symptoms 
reported and found upon examination.  Nevertheless, the Board 
finds that the examiner's comments warrant some additional 
weight in that they express the examiner's opinion that the 
veteran's PTSD symptoms are productive of "significant," 
and at least moderate or more than moderate social 
impairment.  The Board has ascribed additional weight to the 
August 1999 VA examiner's characterization of the veteran's 
degree of social impairment attributable to his PTSD.  The 
Board has found and resolved reasonable doubt in the 
veteran's favor to reach the conclusion that, despite the 
fact that the veteran only meets a few of the schedular 
rating criteria for a 50 percent rating, the veteran's PTSD 
symptomatology manifests in disability that more nearly 
approximates the schedular criteria for a 50 percent rating 
for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411.  

The Board finds that a schedular rating in excess of 50 
percent for the veteran's PTSD is not warranted, however, as 
the symptomatology attributable to the veteran's service-
connected PTSD does not more nearly approximate the criteria 
for the next higher rating of 70 percent under Diagnostic 
Code 9411.  The veteran's PTSD has not been productive of 
disability that more nearly approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or inability to establish and maintain effective 
relationships.  The evidence shows that the veteran 
experiences anxiety analogous to panic attacks, but not near-
continuous panic attacks.  While the veteran has experienced 
frequent depression, the evidence does not demonstrate that 
such depression and the anxiety analogous to panic attacks 
have affected his ability to function independently, 
appropriately and effectively.  There is evidence of record 
that the veteran tends to withdraw or isolate himself, and 
has held jobs that required minimal contact with others, such 
as maintenance worker and water department employee, before 
he retired; however, the evidence does not show that the 
veteran experienced difficulty in adapting to stressful 
circumstances at work or in a work-like setting during 
previous employment or during retirement.  The evidence does 
not demonstrate that the veteran is unable to establish and 
maintain effective relationships; the record reflects that 
the veteran helps his son fix various household problems, 
gardens, lives with his wife, and maintains close touch with 
his family.  

In reaching this decision, the Board has specifically 
considered the August 1999 VA examiner's characterization of 
the veteran's PTSD as productive of "moderate to severe 
problems with social functioning" and the Axis V diagnosis 
that the veteran experienced "moderate to serious symptoms 
impacting on [the veteran's] social functioning."  These 
general characterizations, however, are qualified by the VA 
examiner in several ways.  In a comment on the veteran's 
subjective complaints, for example, the VA examiner 
characterized the veteran's report of impairment as 
"significant and problematic [PTSD] symptoms."  

The VA examiner's assignment of a GAF of 54 further qualifies 
the August 1999 VA examiner's characterizations regarding the 
social impact of the veteran's PTSD. 
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  By the assignment of 
a GAF score of 54, the VA examiner in August 1999 was 
indicating a level of disability attributable to PTSD that 
qualifies and undercuts the weight of his general 
characterizations of the level of social impairment 
attributable to the veteran's PTSD.  Notwithstanding the VA 
examiner's general characterizations of the social impact of 
the veteran's PTSD, the DSM-IV, upon which the VA examiner 
based his assignment of a GAF of 54, indicates that a GAF 
score of 54 (on a range of 51 to 60) equals only "moderate 
symptoms" or "moderate difficulty in social, occupational, 
or school functioning," which the DSM-IV indicates even 
contemplates the veteran's reported symptoms socially 
isolating or having "few friends," and would encompass 
"conflicts with co-workers."  

The August 1999 VA examiner's general characterizations of 
social impairment attributable to PTSD are further qualified 
by the fact that his general characterizations only pertained 
to social impairment, not to industrial impairment.  The 
veteran is retired, and was retired at the time of the August 
1999 VA examination.  The schedular rating criteria 
contemplate ratings based on both social and industrial 
impairment, not just on social impairment alone: a 50 percent 
rating contemplates difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating contemplates difficulty in adapting to 
stressful circumstances, "including work or a work-like 
setting."  38 C.F.R. § 4.130.  

Further, the Board finds that the August 1999 VA examiner's 
general characterization of severity of social impairment 
attributable to PTSD symptoms does not outweigh the more 
specific symptoms the VA examiner actually found upon history 
and examination.  The August 1999 VA examination report 
specifically found symptoms as disturbances of motivation and 
mood (depressed mood), panic attacks more than once a week 
(including anxiety), impairment of short-term memory (but not 
long-term memory), difficulty with concentration analogous to 
impaired abstract thinking, and difficulty in establishing 
and maintaining effective work and social relationships.  The 
Board finds that the VA examiner's August 1999 opinion - as 
qualified by the VA examiner in the VA examination report, 
limited to only social impairment, and as limited by the 
examiner's assignment of a GAF score of 54 - is outweighed by 
the specifically reported PTSD symptoms and specific clinical 
findings of record.  

The Board notes that the evidence of record dated prior to 
the August 1999 VA examination report, while less probative 
of the veteran's current level of disability than the more 
recent August 1999 VA examination report, does not weigh in 
favor of the veteran's claim for increased rating in excess 
of 50 percent for PTSD; instead, it reflects no reported 
social or industrial impairment due to PTSD, not more than 
moderate impairment due to the veteran's PTSD symptoms, and 
the absence of complaints or treatment for PTSD or any 
psychiatric disorder.  For these reasons, the Board finds 
that the preponderance of the evidence is against a finding 
of a rating in excess of 50 percent for the veteran's 
service-connected PTSD.  38 U.S.C.A. § 5107(b) (West Supp. 
2002). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected PTSD has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating psychiatric disability 
for any period during the pendency of the claim.  The 
evidence reflects that the veteran has required little if any 
treatment for his PTSD symptoms, and has not necessitated any 
period of hospitalization.  The regular schedular criteria, 
the General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130, contemplates all of the veteran's specifically 
identified PTSD symptoms.  The Board has applied the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The General Rating Formula for Mental Disorders contemplates 
symptoms that are "like or similar to" the veteran's PTSD 
symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  




ORDER

A schedular rating of 50 percent for service-connected PTSD 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

